Case 5:20-cv-05114-PKH-ELW Document 6                  Filed 08/04/20 Page 1 of 2 PageID #: 19



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 FAYETTEVILLE DIVISION

 LANCE ALEXANDER TREADWELL                                                        PLAINTIFF

                v.                    Civil No. 5:20-cv-05114

 G. WEBB, Washington County Detention Center;
 and T. COVINGTON, Washington County Detention
 Center                                                                       DEFENDANTS


                                    OPINION AND ORDER

       This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. Plaintiff is incarcerated in the Washington County

Detention Center.

       By Order (ECF No. 3) entered on July 2, 2020, Plaintiff was directed to file an amended

complaint. The amended complaint was to be filed by July 20, 2020. Plaintiff was advised that

failure to comply with the Order would result in the dismissal of the case.

       To date, Plaintiff has not filed an amended complaint. Plaintiff has not sought an extension

of time to comply with the Order. No mail has been returned as undeliverable.

       The Federal Rules of Civil Procedure specifically contemplate dismissal of a case on the

ground that the plaintiff failed to prosecute or failed to comply with an order of the court. Fed. R.

Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)(stating that the district court

possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff’s failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986)(emphasis added). Additionally, Rule

5.5(c)(2) of the Local Rules for the Eastern and Western Districts of Arkansas requires parties

appearing pro se to monitor the case, and to prosecute or defend the action diligently.

                                                 [1]
Case 5:20-cv-05114-PKH-ELW Document 6                 Filed 08/04/20 Page 2 of 2 PageID #: 20



       Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is DISMISSED

WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case, his failure to obey

the order of the Court, and his failure to comply with Local Rule 5.5(c)(2). Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED this 4th day of August 2020.




                                             /s/P.K. Holmes,III
                                             P. K. HOLMES, III
                                             U.S. DISTRICT JUDGE




                                                [2]
